Citation Nr: 1046697	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-30 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable initial evaluation for lung 
cancer.

2.  Entitlement to service connection for acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for coronary artery 
disease.

7.  Entitlement to service connection for Parkinson's disease.

8.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).


REPRESENTATION

Appellant represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of August 
2007.  In July 2010, the veteran appeared at a hearing held at 
the RO before the undersigned (i.e., Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although at the hearing, the Veteran's representative provided 
copies of all VA treatment records since 2007, with a waiver of 
RO consideration, there is evidence that the Veteran received 
treatment at the Hines VAMC during the period between service and 
his move to Florida in about 2004 for a number of conditions at 
issue.  For the reasons discussed below, these records must be 
obtained.  

Concerning the claim for a compensable rating for lung cancer 
residuals, the Veteran was found to have cancer in the right 
upper lobe of the lung in June 2003.  He was noted to have an 
extensive smoking history, and underlying chronic obstructive 
pulmonary disease was indicated.  His treatment included 
radiation chemotherapy.  Service connection was granted based on 
a presumptive association with Agent Orange exposure while he was 
stationed in Vietnam, but the evidence is not clear as to whether 
any of his symptoms are due to the lung cancer.  He was afforded 
a VA examination in August 2007 which resulted in diagnoses of 
history of treated lung cancer with new right upper lobe nodule 
and underlying ground glass opacity on most recent computerized 
tomography (CT) scan dated in August 2007; severe COPD by 
pulmonary function tests; and emphysema by review of CT.  In 
April 2008, another VA examination was conducted.  The diagnoses 
were lung cancer in 2003, treated, with no definite evidence of 
recurrence; lung nodule on CT, etiology and significance unknown, 
but unlikely to be causing any current symptoms of functional 
disability; and chronic obstructive pulmonary disease due to 
smoking.  In addition, recent records show that the Veteran was 
evaluated for a potential recurrence of lung cancer, which was 
apparently ruled out.  In view of these considerations, the 
Veteran should be afforded an examination, which clearly 
delineates the symptomatology attributable to service-connected 
lung cancer residuals.  

Regarding the claim for service connection for a back disability, 
the Veteran states that this condition began in service when, 
while in Vietnam, he fell from a tower.  Service treatment 
records do not show any complaints or treatment, but the Veteran 
states that he did not seek treatment at the time.  On a VA 
examination in September 1993, he said that he had been treated 
at Hines VA hospital in 1993 for nontraumatic onset of aching low 
back pain, and had undergone surgery in that facility in August 
1993.  He reported that the only trauma was falling out of a 
tower in Vietnam, but he also stated that he had not had any pain 
at that time or subsequently.  Nevertheless, a chest X-ray in 
September 2003, obtained at Silver Cross Hospital, found mild 
compression wedging deformities in the lower dorsal vertebral 
bodies.  The RO has not sought to obtain the Hines VAMC records, 
which would be likely to yield a detailed symptom history, as 
well as findings shown at that time.  In view of their potential 
relevance, VA must make all necessary attempts to obtain these 
records.  In this regard, the Hines VAMC is a separate facility 
from the Jesse Brown (Chicago) VAMC, from which records for 
unknown dates were requested in 2006.  

With respect to the claim for service connection for PTSD, the 
Veteran states that he was diagnosed as having PTSD at the 
Lakeland Clinic by M. E. Shea, Ph.D., on October 12, 2006, "in 
accordance with the Diagnostic and Statistical Manual for Mental 
Disorders published by the American Psychiatric Association."  
The existence of a stressor related to the symptoms is a 
necessary component of such a diagnosis, but none of the medical 
records on file specify the stressor(s) upon which the diagnosis 
of PTSD was based.  

As to the claim for service connection for coronary artery 
disease, effective August 31, 2010, VA amended the regulatory 
provisions governing service connection on a presumptive basis 
due to exposure to herbicides.  Specifically, the final rule 
amends 38 C.F.R. § 3.309(e) by adding, among other disabilities, 
ischemic heart disease (including, but not limited to, acute, 
subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 
53,202-53,216, 53,205 (Aug. 31, 2010).  According to the Silver 
Cross Hospital records, the Veteran has coronary artery disease, 
but these records also indicate a potential relationship to a 
long history of heroin abuse, which appears to have ceased about 
the time his lung cancer was diagnosed.  For instance, a January 
2003 record notes an impression including congestive heart 
failure exacerbation secondary to non-compliance; ischemic 
dilated cardiomyopathy, with the final impression of "heroin-
induced."  It is not clear, however, that this was referring to 
the underlying heart disease, the reason he quit taking his 
medication, or some other factor.  The presumptive diseases will 
be accepted as chronic, except: (1) Where they result from 
intercurrent causes, or (2) where a disease is the result of drug 
ingestion or a complication of some other condition not related 
to service.  38 C.F.R. § 3.307(b).  Evidence which may be 
considered "affirmative evidence to the contrary" in rebuttal 
of service incurrence of a presumptive disease will be competent 
evidence based on sound medical judgment.  38 C.F.R. § 3.307(d).  
For these reasons, an examination, with a medical opinion, is 
needed to address whether the presumption may be applied.

Finally, in view of the history of the Veteran's treatment for 
multiple conditions at Hines VAMC, over an unknown period of time 
but apparently spanning a number of years, at least during the 
1990's, appellate consideration of the remaining issues must be 
deferred as well, inasmuch as these records may be relevant to 
continuity of symptomatology.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's 
treatment at the Hines VAMC, dated from 1972 to 
2005, to specifically include all records 
pertaining to lumbar spine surgery in August 
1993, as well as all records reflecting mental 
health and/or substance abuse treatment.  All 
efforts to obtain these records, and the 
responses received, must be documented in the 
claims file, and must continue until it is 
reasonably certain that the records do not exist 
or that further efforts to obtain the records 
would be futile.  

2.  Obtain all records of mental health 
treatment or evaluation from the Lakeland, 
Florida, CBOC, and the Tampa VAMC dated from 
2006 to the present, to specifically include an 
evaluation by M. E. Shea, Ph.D., on October 12, 
2006.  All efforts to obtain these records, and 
the responses received, must be documented in 
the claims file, and must continue until it is 
reasonably certain that the records do not exist 
or that further efforts to obtain the records 
would be futile.



3.  After obtaining the above-referenced VA 
treatment records, to the extent available, 
schedule the Veteran for examinations as 
follows.  For each examination, the claims 
file and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  It is essential that the examiner 
provides a complete medical rationale for any 
opinion provided.  It would be helpful if the 
examiner would use the following language, as 
may be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility." Rather, it means that the 
weight of medical evidence both for and against 
a conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

	a.  lung cancer residuals:  The 
examination should identify all manifestations, 
to include as measured by appropriate pulmonary 
function tests, which are at least as likely as 
not, or which cannot be differentiated from, 
lung cancer residuals.  The examiner should 
state whether any symptoms due to co-existing 
pulmonary conditions, such as chronic 
obstructive pulmonary disease, are separable 
from the service-connected lung cancer 
residuals.  

	 b.  back disability:  The examination 
should determine whether he has a chronic mid or 
low back disability, of service origin.  All 
relevant records obtained in connection with the 
REMAND should be reviewed, as well as the 
September 1993 VA examination, and the September 
2003 X-ray evidence of compression wedging in 
the dorsal spine, and all other relevant 
evidence of record.  

	c.  coronary artery disease:  The 
examination should determine whether the Veteran 
has ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular 
disease including coronary artery disease 
(including coronary spasm) and coronary bypass 
surgery; and stable, unstable and Prinzmetal's 
angina) which may be presumptively associated 
with herbicide exposure.  In other words, the 
examiner should determine whether, exercising 
medical judgment, there is affirmative evidence 
showing that heart disease was due to 
intervening causes, such as the history of 
heroin abuse.  For this issue only, the "at 
least as likely as not" standard should not be 
employed; a greater degree of certainty, based 
on sound medical judgment, is required, because 
there is a presumption of service connection; 
the question is whether it applies in this 
particular case.  

	d.  PTSD:  A psychiatric examination should 
be afforded to determine whether the Veteran has 
PTSD (or other acquired psychiatric disability) 
based on in-service stressors (or events), using 
the DSM-IV criteria.  If PTSD is diagnosed, the 
specific stressors or events supporting the 
diagnosis must be set forth in explicit detail 
(because the RO and Board must make factual 
findings on whether the claimed stressors 
actually occurred.)  

4.  If PTSD or other acquired psychiatric 
disability is diagnosed as resulting from 
specific in-service stressors or events, the RO 
should take all action feasible to corroborate 
such claimed stressors, based on the type and 
specificity of the stressor description.  

5.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims on appeal, applying the 
new Agent Orange and PTSD stressor regulations, 
and all other relevant legal authority.  If any 
claim remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the case, 
and afforded an opportunity to respond, before 
the case is returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


